

EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of July
28, 2014 (the “Effective Date”) by and between Galena Biopharma, Inc., a
Delaware corporation (the “Company”, or “Employer”), and Margaret Kivinski, an
individual and resident of the State of California (“Employee”).
WHEREAS, Employer and Employee desire to enter into an employment agreement
under which Employee shall serve on a full-time basis as the Company’s Vice
President and General Counsel, on the terms set forth in this Agreement, with
the term of this Agreement to commence on the Effective Date.
NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
1.Engagement. Effective as of the Effective Date, Employer shall employ
Employee, and Employee shall serve, as the Company’s Vice President and General
Counsel. Employee understands that her duties as Vice President and General
Counsel may change from time to time during the Term (as herewith defined) in
the discretion of Employer’s Board of Directors (hereinafter the “Board”), but
such duties shall be consistent with the duties customarily assigned to the
General Counsel of a company substantially comparable as of the Effective Date
to Employer. As a condition to the Employee’s employment by the Employer,
Employee and Employer shall execute the Employee Confidentiality,
Non-Competition, and Proprietary Information Agreement, attached hereto as
Exhibit 1 and made a part hereof (the “Confidentiality Agreement”).
2.    Duties. Employee shall perform faithfully, diligently and to the best of
her ability all duties assigned to her by the Board. Employee shall perform the
services contemplated under this Agreement in accordance with the policies
established by and under the direction of the Board. Employee shall have such
corporate power and authority as shall reasonably be required to enable her to
discharge her duties under this Agreement. Employee’s services hereunder shall
be rendered at the Company’s offices, except for travel to the Company’s offices
and elsewhere when and as required in the performance of Employee’s duties
hereunder.
3.    Time and Efforts. Employee shall devote all of her business time, efforts,
attention and energies to Employer’s business and the discharge of her duties
hereunder. Notwithstanding the foregoing, except as otherwise agreed to in
writing, Employee shall have the right to perform such incidental services as
are necessary in connection with (a) her private, passive investments, (b)
charitable or community activities, (c) participation in trade or professional
organizations and (d) service on the board of directors (or comparable body) of
not more than one third-party entity or organization that does not compete with
the Company Business (as defined in the Confidentiality Agreement), so long as
the foregoing do not interfere materially with Employee’s performance of her
duties hereunder as determined in good faith by the Board or the President and
Chief Executive Officer of the Company.

 
 
 




--------------------------------------------------------------------------------



4.    Compensation. As the total consideration for Employee’s services rendered
under this Agreement, Employer shall pay or provide Employee the following
compensation and benefits:
4.1    Salary. Employee shall initially be entitled to receive an annual base
salary during the Term of three hundred thousand Dollars ($300,000) (hereinafter
the “Base Salary”), payable in accordance with the usual payroll practices of
Employer as established from time to time.
4.2    Discretionary Bonus. Employee shall be eligible to receive during each
calendar year, commencing in 2014, an annual target performance bonus of 30% of
base salary, the determination of the amount of any annual performance bonus
earned by Employee to be made by the Board upon the recommendation of the
Compensation Committee of the Board and in its sole discretion.
4.3    Stock Option. As soon as practicable on or after the Effective Date, the
Company shall grant Employee under the Company’s Amended and Restated 2007
Incentive Plan (the “Plan”) a stock option (“Option”) to purchase 200,000 shares
of the Company’s common stock. The Option shall vest in sixteen (16) equal
quarterly installments of 12,500 shares over four years beginning on the first
quarterly anniversary of the Effective Date, provided, in each case, that
Employee remains in the continuous employ of Employer through such quarterly
anniversary date. The Option shall (a) be exercisable at an exercise price per
share equal to the closing market price of the Company common stock on the date
of the grant, (b) have a term of ten years, and (c) be on such other terms as
shall be determined by the Board (or the Compensation Committee of the Board)
and set forth in a customary form of stock option agreement under the Plan
evidencing the Option.
4.4    Expense Reimbursement and Relocation. Employer shall reimburse Employee
for reasonable business expenses incurred by Employee in connection with the
performance of Employee’s duties in accordance with Employer’s usual practices
and policies in effect from time to time. Any reimbursements hereunder shall be
paid to Employee in accordance with the Company’s expense reimbursement policies
and procedures from time to time in effect. Expenses available for reimbursement
will include up to $50,000 in costs incurred by the employee related to the
employee’s relocation to Portland, Oregon. The cost of the temporary housing,
transportation and travel for Employee and her family for up to the 3 months
from the Effective Date will be included as reimbursable relocation expense.
4.5    Vacation. Employee shall be entitled to 20 days of paid “time off’
(vacation days plus sick time/personal time) for each full calendar year in
accordance with the Company’s policies from time to time in effect, in addition
to holidays observed by the Company (for partial calendar years, the Employee’s
paid time off’ will be pro-rated). Paid time off may be taken at such times and
intervals as the Employee shall determine, subject to the business needs of the
Company, and otherwise shall be subject to the policies of the Company, as in
effect from time to time. The number of paid “time off’ days will accrue per pay
period and will stop accruing once 20 days have been reached.

 
2
 

- .

--------------------------------------------------------------------------------



4.6    Employee Benefits. The Company shall provide Employee and her dependents,
if any, with coverage under any and all medical, dental and vision plans and
other benefit programs available generally to the Company’s senior executives
and their dependents, to the extent Employee and her dependents satisfy the
applicable eligibility requirements, and the Company shall pay, directly or
indirectly, the premiums associated with any such medical plans to the same
extent the Company pays such premiums for other senior executives of the
Company. Employee shall be eligible to participate in any medical insurance and
other employee benefits made available generally by Employer to all senior
executives under Employer’s plans and employment policies in effect during the
Term. Employee acknowledges and agrees that, any such plans or policies now or
hereafter in effect may be modified or terminated by Employer at any time in its
discretion.
4.7    Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
5.    Termination. This Agreement and Employee’s employment may be terminated as
set forth in this Section 5.
5.1    Termination by Employer for Cause; Termination by Employee. Employer may
terminate Employee’s employment hereunder for “Cause” upon notice to Employee,
and Employee may terminate his employment hereunder, for any reason or no
reason, upon notice to Employer. “Cause” for the purpose of this Agreement shall
mean any of the following:
(a)    Employee’s breach of any material term of this Agreement, including its
Exhibits; provided that the first occasion of any particular breach shall not
constitute Cause unless Employee shall have previously received written notice
from Employer stating the nature of such breach and affording Employee at least
ten (10) days to correct such breach;
(b)    Employee s conviction of, or plea of guilty or nolo contendere to, any
felony or other crime of moral turpitude;
(c)    Employee’s act of fraud or dishonesty injurious to Employer or its
reputation;
(d)    Employee’s continual failure or refusal to perform her material duties as
required under this Agreement after written notice from Employer stating the
nature of such failure or refusal and affording Employee at least ten (10) days
to correct the same;
(e)    Employee’s act or omission that, in the reasonable determination of
Employer’s Board (or a Committee of the Board), indicates alcohol or drug abuse
by Employee; or

 
3
 

- .

--------------------------------------------------------------------------------



(f)    Employee’s act or personal conduct that, in the judgment of the Board (or
a Committee of the Board), gives rise to a material risk of liability of
Employee or Employer under federal or applicable state law for discrimination,
or sexual or other forms of harassment, or other similar liabilities to
subordinate employees.
Upon termination of Employee’s employment by Employer for Cause or by Employee
for any reason, all compensation and benefits to Employee hereunder shall cease
except that Employee shall be entitled to payment, not later than three days
after the date of termination, of (i) any accrued but unpaid salary and unused
paid time off (only as accrued during the then-current year of employment), and
(ii) reimbursement of business expenses accrued but unpaid as of the date of
termination. In addition, Employer’s indemnification obligations shall remain in
effect in accordance with the terms thereof.
5.2    Termination by Employer without Cause. Employer may also terminate
Employee’s employment without Cause; provided, however, that, if such
termination occurs subsequent to six (6) months after the Effective Date,
Employer shall remain obligated to continue paying in accordance with
Section 4.1 Employee’s Base Salary at the time of termination for a period of
six months following the termination. Upon any termination pursuant to this
Section 5.2, Employee shall, not later than three days after the date of
termination, be entitled to payment of any unused vacation time (only as accrued
as of the date of such termination as provided in this Agreement and in
accordance with applicable law) and reimbursement of business expenses accrued
but unpaid as of the date of termination. If, in the event of a change of
control of Employer during the Term, the compensation, benefits, title or duties
of Employee under this Agreement are reduced, or Employee must relocate more
than 50 miles from her Oregon residence, Employee shall be considered terminated
by Employer without Cause, with all of the benefits and payments due Employee as
set forth in this Section 5.2.
6.    Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of any of the
provisions of the Confidentiality Agreement and, accordingly, that Employer
shall be entitled to equitable remedies, including, without limitation, specific
performance, temporary restraining orders, and preliminary injunctions and
permanent injunctions, to enforce the Confidentiality Agreement without the
necessity of proving actual damages in connection therewith. The provision shall
not, however, diminish Employer’s right to claim and recover damages or enforce
any other of its legal or equitable rights or defenses.
7.    Indemnification. Employer and Employee acknowledge that, as the Vice
President and General Counsel, Employee shall be a corporate officer of Employer
and, as such, Employee shall be entitled to indemnification to the full extent
mandated by Employer to its officers under the Employer’s Amended and Restated
Certificate of Incorporation and Amended and Restated By-laws as in effect as of
the date of this Agreement.
8.    Severable Provisions. The provisions of this Agreement are severable and
if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in

 
4
 

- .

--------------------------------------------------------------------------------



part, the remaining provisions, and any partially unenforceable provisions to
the extent enforceable, shall nevertheless be binding and enforceable.
9.    Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon and enforceable by the parties and their respective
successors, assigns, heirs and representatives; provided, however, that neither
party may assign this Agreement without the prior written consent of the other
party; and, provided further, that this Agreement may be assigned by the Company
to a successor (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the business or assets of Employer,
and Employee shall cause any such successor to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that Employer
would have been required to perform it.
10.    Entire Agreement. This Agreement, including the Confidentiality
Agreement, contains the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto have made no agreements, representations
or warranties relating to the subject matter of this Agreement that are not set
forth otherwise therein or herein. Except as expressly provided herein, this
Agreement (including the Confidentiality Agreement) supersedes any and all prior
or contemporaneous agreements, written or oral, between Employee and Employer
relating to the subject matter hereof.
11.    Amendment. No modification of this Agreement shall be valid unless made
in writing, approved by the Board (or a committee of the Board) and signed by
the parties hereto and unless such writing is made by an executive officer of
Employer (other than Employee). The parties hereto agree that in no event shall
an oral modification of this Agreement be enforceable or valid.
12.    Governing Law: Arbitration. This Agreement is and shall be governed and
construed in accordance with the laws of the State of Delaware without giving
effect to the choice-of-law rules of Delaware. Except to the extent a remedy is
sought as described in Section 7, above, any dispute arising out of, or relating
to, this Agreement or the breach thereof, or regarding the interpretation
thereof, shall be exclusively decided by binding arbitration conducted in
Portland, Oregon in accordance with the rules of the American Arbitration
Association (the “AAA”) then in effect before a single arbitrator appointed in
accordance with such rules. Judgment upon any award rendered therein may be
entered and enforcement obtained thereon in any court having jurisdiction. Each
of the parties agrees that service of process in such arbitration proceedings
shall be satisfactorily made upon it if sent by registered mail addressed to it
at the address referred to in Section 13, below. The costs of such arbitration
shall be borne proportionate to the finding of fault as determined by the
arbitrator. Judgment on the arbitration award may be entered by any court of
competent jurisdiction.
13.    Notice. All notices and other communications under this Agreement shall
be in writing and mailed, electronically mailed, telecopied (in case of notice
to Employer only) or delivered by hand or by a nationally recognized courier
service guaranteeing overnight delivery to a party at the following address (or
to such other address as such party may have specified by notice given to the
other party pursuant to the provision):

 
5
 

- .

--------------------------------------------------------------------------------



If to Employer:
Galena Biopharma, Inc.
Attention: Chief Executive Officer
4640 Macadam Avenue, Suite 270
Portland, Oregon 97239
Phone: 503-961-4466
If to Employee:
Through the Company e-mail or the Company regular mail box, if utilized by the
Company, or if Employee shall not longer be employed:
Margaret Kivinski
********************
********************
14.    Survival. Sections 7 through 16 shall survive the expiration or
termination of this Agreement.
15.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.
16.    Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of this Agreement the prevailing party shall be entitled to recover
its or his reasonable attorneys’ fees and other costs of suit in addition to any
other recoveries.
[Signature Page Follows]

 
6
 

- .

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
EMPLOYER
 
 
 
Galena Biopharma, Inc.
 
 
 
 
 
By: /s/ Mark J. Ahn
 
   Mark J. Ahn, Ph.D.
 
   President and Chief Executive Officer
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
/s/ Margaret Kivinski


 
Margaret Kivinski
 
 






 
7
 

- .

--------------------------------------------------------------------------------

Exhibit 1
Galena Biopharma, Inc.



EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND
PROPRIETARY INFORMATION AGREEMENT
AGREEMENT, effective as of July 28, 2014, between Galena Biopharma, Inc., a
Delaware corporation (the “Company”), and Margaret Kivinski (the “Employee”).
1.Employee will make full and prompt disclosure to the Company of all
inventions, improvements, modifications, discoveries, methods, technologies,
biological materials, and developments, and all other materials, items,
techniques, and ideas related directly or indirectly to the business of the
Company, whether patentable or not, made or conceived by Employee or under
Employee’s direction during Employee’s employment with the Company, whether or
not made or conceived during normal working hours, or on the premises of the
Company (all of which are collectively termed “Intellectual Property”
hereinafter).
2.    Employee agrees that all Intellectual Property, as defined above, shall be
the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents and other rights in connection
therewith. Employee hereby assigns to the Company any rights Employee may have
or acquire in all Intellectual Property and all related patents, copyrights,
trademarks, trade names, and other industrial and intellectual property rights
and applications therefore, in the United States and elsewhere. Employee further
agrees that with regard to all future developments of Intellectual Property,
Employee will assist the Company in every way that may be reasonably required by
the Company (and at the Company’s expense) to obtain and, from time to time,
enforce patents on Intellectual Property in any and all countries that the
Company may require, and to that end, Employee will execute all documents
reasonably necessary for use in applying for and obtaining such patents thereon
and enforcing the same, as the Company may desire, together with any assignment
thereof to the Company or persons designated by the Company, and Employee hereby
appoints the Company as Employee’s attorney to execute and deliver any such
documents or assignments requested by the Company (but only for the purpose of
executing and filing any such document). Employee’s obligation to assist the
Company in obtaining and enforcing patents for Intellectual Property in any and
all countries shall continue beyond the termination of Employee’s employment
with the Company, but the Company shall compensate Employee at a reasonable,
standard hourly rate following such termination for time directly spent by
Employee at the Company’s request for such assistance.
3.    Employee hereby represents that Employee has no continuing obligation to
assign to any former employer or any other person, corporation, institution, or
firm any Intellectual Property as described above. Employee represents that
Employee’s performance of all the terms of the Agreement and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by Employee, in confidence or in trust, prior
to Employee’s employment by the Company. Employee has not entered into, and
Employee agrees not to enter into, any agreement (either written or oral), which
would put Employee in conflict with the Agreement.

 
 
 

- .

--------------------------------------------------------------------------------




4.    Employee agrees to assign to the Company any and all copyrights and
reproduction rights to any material prepared by Employee in connection with the
Agreement and/or developed by Employee during Employee’s employment with the
Company that are related directly or indirectly to the business of the Company.
5.    Employee understands and agrees that a condition of Employee’s employment
and continued employment with the Company is that Employee has not brought and
will not bring to the Company or use in the performance of Employee’s duties at
the Company any materials or documents rightfully belonging to a former employer
which are not generally available to the public.
6.    Employee recognizes that the services to be performed by Employee
hereunder are special, unique, and extraordinary and that, by reason of
Employee’s employment with the Company, Employee may acquire Confidential
Information (as hereinafter defined) concerning the operation of the Company,
the use or disclosure of which would cause the Company substantial loss and
damage which could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, Employee agrees that Employee will not (directly
or indirectly) at any time, whether during or for a period of seven (7) years
after Employee’s employment with the Company:
(i)    knowingly use for personal benefit or for any other reason not authorized
by the Company any Confidential Information that Employee may acquire or has
acquired by reason of Employee’s employment with the Company. or;
(ii)    disclose any such Confidential Information to any person or entity
except (A) in the performance of Employee obligations to the Company hereunder,
(B) as required by a court of competent jurisdiction, (C) in connection with the
enforcement of Employee rights under the Agreement, or (D) with the prior
consent of the Board of Directors of the Company.
As used herein, “Confidential Information” includes proprietary and confidential
information with respect to the facilities and methods of the Company, reagents,
chemical compounds, cell lines or subcellular constituents, organisms, or other
biological materials, trade secrets, and other Intellectual Property, systems,
patent applications, procedures, manuals, confidential reports, financial
information, business plans, prospects, or opportunities, personnel information,
or lists of customers and suppliers which are generally known only to the
Company provided, however, that Confidential Information shall not include any
information that is known or becomes generally known or available publicly other
than as a result of disclosure by Employee which is not permitted as described
in clause (ii) above, or the Company discloses same to others without obtaining
an agreement of confidentiality.
Employee confirms that all Confidential Information is the exclusive property of
the Company. All business records, papers, documents and electronic materials
kept or made by Employee relating to the business of the Company which comprise
Confidential Information shall be and remain the property of the Company during
the Employee’s employment and at all

 
2
 




--------------------------------------------------------------------------------




times thereafter. Upon the termination, for any reason, of Employee’s employment
with the Company, or upon the request of the Company at any time, Employee shall
deliver to the Company, and shall retain no copies of any written or electronic
materials, records and documents made by Employee or coming into Employee’s
possession concerning the business or affairs of the Company and which comprise
Confidential Information.
7.    During the term of Employee’s employment with the Company and for one (1)
year thereafter (the “Restricted Period”), the Employee shall not directly or
indirectly, for Employee’s own account or for the account of others, as an
officer, director, stockholder (other than as the holder of less than 1% of the
outstanding stock of any publicly traded company), owner, partner, employee,
promoter, consultant, manager or otherwise participate in the promotion,
financing, ownership, operation, or management of, or assist in or carry on
through proprietorship, a corporation, partnership, or other form of business
entity which is in competition with the Company in the field of the development
of pharmaceutical vaccine products or vaccine product candidates for the
treatment of HER2-positive breast cancer (the “Company Business”) within the
United States or any other country in which the Company is conducting or is
actively seeking or planning to conduct the Company Business as of the date of
such termination. Notwithstanding the foregoing, except as otherwise agreed to
in writing, Employee shall have the right to perform such incidental services as
are necessary in connection with (a) his private passive investments, (b) his
charitable or community activities,(c) his participation in trade or
professional organizations, and (d) his service on the board of directors (or
comparable body) of one third-party corporate entity that does not compete with
the Company Business.
During the Restricted Period, the Employee shall not, whether for Employee’s own
account or for the account of any other person (excluding the Company):
(i)    solicit or contact in an effort to do business with any person who was or
is a customer of the Company during the Restricted Period, or any affiliate of
any such person, if such solicitation or contact is for the purpose of
competition in the field of cancer vaccines for HER2 positive breast cancer with
the Company; or
(ii)    solicit or induce any of the Company’s employees to leave their
employment with the Company or accept employment with anyone else, or hire any
such employees or persons who were employed by the Company during the Restricted
Period.
Nothing herein shall prohibit or preclude the Employee from performing any other
types of services that are not precluded by the Section 7 for any other person.
The Employee shall give prompt notice to the Company of the Employee’s
acceptance of employment or other fees for services relationship in the field of
cancer vaccines for HER2 positive breast cancer during the Restricted Period,
which notice shall include the name of, the business of, and the position that
Employee shall hold with such other entity.

 
3
 




--------------------------------------------------------------------------------




8.    In the event that Employee’s employment is transferred by the Company to a
subsidiary, affiliated company, or acquiring company (as the case may be),
Employee’s employment by such company will, for the purpose of the
Confidentiality, Non-Competition, and Proprietary Information Agreement, be
considered as continued employment with the Company, unless Employee executes an
agreement, substantially similar in substance to the Agreement, and until the
effective date of said agreement in any such company for which Employee becomes
employed. It is further agreed that changes in Employee’s position or title or
location unless expressly agreed to in writing will operate to terminate the
Confidentiality, Non-Competition, and Proprietary Information Agreement without
Cause.
9.    Upon termination of Employee’s employment for any reason, unless such
employment is transferred to a subsidiary, affiliated or acquiring company of
the Company, Employee agrees to leave with, or return to, the Company all
records, drawings, notebooks, and other documents pertaining to the Company’s
Confidential Information, whether prepared by Employee or others, as well as any
equipment, tools or other devices owned by the Company, that are then in
Employee’s possession, however such items were obtained, and Employee agrees not
to reproduce or otherwise retain any document or data relating thereto.
10.    Employee obligations under the Agreement shall survive the termination of
Employee’s employment with the Company for the respective periods specifically
set forth herein regardless of the manner of. and reason for, such termination,
and shall be binding upon Employee’s heirs, executors, and administrators.
11.    Employee understands and agrees that no license to any of the Company’s
trademarks, patents, copyrights or other proprietary rights is either granted or
implied by Employee’s access to and utilization of the Confidential Information
or Intellectual Property.
12.    No delay or omission by the Company in exercising any right under the
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.
13.    Employee agrees that in addition to any other rights and remedies
available to the Company for any breach or threatened breach by Employee of
Employee’s obligations hereunder, the Company shall be entitled to enforcement
of Employee’s obligations hereunder by whatever means are at the Company’s
disposal, including court injunction.
14.    The Company may assign the Agreement to any other corporation or entity
which acquires (whether by purchase, merger, consolidation or otherwise) all or
substantially all of the business and/or assets of the Company. In the case of a
change of control of the Company in which the compensation, title, duties are
reduced, or requires the Employee to relocate more than 50 miles from his then
current residence, the Employee is considered Terminated without Cause, with all
of the benefits and payments due Employee under Section 5.2 of the Employee
Agreement. Employee shall have no rights of assignment.

 
4
 




--------------------------------------------------------------------------------




15.    If any provision of the Agreement shall be declared invalid, illegal, or
unenforceable, then such provision shall be enforceable to the extent that a
court deems it reasonable to enforce such provision. If such provision shall be
unreasonable to enforce to any extent, such provision shall be severed and all
remaining provisions shall continue in full force and effect.
16.    The Agreement shall be effective as of the date first written above.
17.    The Agreement shall be governed in all respects by the laws of the State
of Delaware, without regard to principles of conflicts of law.
[Signature Page Follows]

 
5
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Employee has executed the Agreement as of the date set forth
above:
 
 
 
 
 
By: /s/ Margaret Kivinski
 
 
 
Name of Employee: Margaret Kivinski
 
 
 
 
 
ACCEPTED AND AGREED TO:
 
 
 
Galena Biopharma, Inc.
 
 
 
 
 
By: /s/ Mark J. Ahn
 
   Mark J. Ahn, Ph.D.
 
   President and Chief Executive Officer
 
 




 
6
 


